Exhibit 10.01







SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of February 22, 2010,
is by and among  Town and Country Appraisal Service, Inc., a Nevada corporation
(the “Corporation” or “TWYA”), John S. Chidester, an individual and officer and
director of TWYA, (the “Warranting TWYA Stockholder”), Speedpal Broadband, Inc.,
a Nevada Corporation (the “Speedpal”), and J. Michael Heil (the “Selling
Stockholder”) who is the owner of 100% of the capital stock of  Speedpal.




RECITALS

 

A.

Whereas, TWYA is a reporting corporation presently subject to the reporting
requirements as provided by Section 13 and 15(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”).  The common stock of TWYA is presently listed on
the OTC Bulletin Board under the symbol “TWAY.”  




B.

Whereas, the Selling Stockholder is the owner of 100% of the issued and
outstanding shares of Common Stock of Speedpal.




C.

Whereas, the Selling Stockholder desires to exchange all of the issued and
outstanding capital stock of Speedpal for 2,500,000 shares of the Common stock
of TWYA, all as more fully set forth herein below; and




D.

Whereas, the Board of Directors of TWYA have authorized its Officers to
consummate the transactions contemplated herein.




AGREEMENT




NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree to the following terms and
conditions:




ARTICLE 1.




DEFINITIONS

 

1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:

 

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 

“Closing” shall mean the completion of the Transaction, in accordance with
Article 8 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Article 8., following the satisfaction or waiver
by TWYA and Speedpal of the conditions precedent set forth in Sections 5.1, 6.1
and 6.2 respectively; the Closing Date shall be on or before March 15, 2010, or
as soon thereafter as practicable, unless otherwise agreed to in writing by all
parties hereto;

 

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;




“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;




“Speedpal Shares” shall mean 100% of the issued and outstanding common shares of
Speedpal held by the Selling Stockholder, being all of the issued and
outstanding common shares of Speedpal beneficially held, either directly or
indirectly, by the Selling Shareholder;

 








Page 1




--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission;

 

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments;




“Transaction” shall mean the acquisition of the Speedpal Shares by TWYA in
exchange for the issuance of the TWYA Shares (as hereinafter defined);




“TWYA Accounting Date” is defined in section 4.11;




“TWYA Material Adverse Effect” is defined in section 4.7;




“TWYA SEC Documents” is defined is section 4.10; and

 

“TWYA Shares” shall mean those restricted shares of fully paid and
non-assessable common shares of TWYA to be issued to the Selling Stockholder by
TWYA on the Closing Date.




ARTICLE 2.




EXCHANGE OF SHARES

 

2.1

Exchange of Shares. Subject to all the terms and condi­tions of this Agreement,
TWYA will deliver to the Selling Stockholder of Speedpal 2,500,000 shares of
previously authorized but unissued restricted shares of the Common Stock, $0.001
par value per share of TWYA (the "TWYA Shares"), in exchange for all of the
issued and outstanding capital stock of Speedpal owned by the Selling
Stockholder.




2.2

Exemption from Registration.  The parties hereto intend that the TWYA Shares to
be exchanged shall be ex­empt from the registration requirements of the
Securities Act of 1933, as amended (the "Act"), pursuant to Section 4(2) of the
Act and the rules and regulations promulgated thereunder and exempt from the
registration requirements of the applicable states.   In furtherance thereof,
the Selling Stockholder will execute and deliver to TWYA, on the Closing date,
an Investment Letters suitable to legal counsel for TWYA, in form substantially
as set forth in Exhibit 2.2 attached hereto.  The Selling Stockholder agrees to
abide by all applicable resale restrictions and holding periods imposed by all
applicable securities legislation.  

(a)

The Selling Stockholder understands and agrees that the certificates evidencing
TWYA Shares issued to the Selling Stockholder will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO SPEEDPAL AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO
SPEEDPAL, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.




(b)

Other Legends. The certificates representing such TWYA Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.











Page 2




--------------------------------------------------------------------------------

2.3

Share Exchange Procedure. At the Closing, the Selling Shareholder will exchange
his, certificate(s) representing the Speedpal Shares by delivering such
certificate to TWYA, with the reverse side duly executed and endorsed in blank
(or accompanied by a separate duly executed Irrevocable Stock Power endorsed in
blank), in each case in proper form for transfer, with signatures guaranteed,
and, if applicable, with all stock transfer and any other required documentary
stamps affixed thereto and with appropriate instructions to allow the transfer
agent to issue certificates for the TWYA Shares to the holder thereof.




2.4

Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional shares of the TWYA Shares will be issued in the
Transaction. In lieu of any such fractional shares, if any of the Selling
Stockholder would otherwise be entitled to receive a fraction of a share of the
TWYA Shares upon surrender of certificates representing the Speedpal Shares for
exchange pursuant to this Agreement, the Selling Stockholder will be entitled to
receive from TWYA a stock certificate representing the nearest whole number of
TWYA Shares.

 

2.5

Closing Date. The date on which the Closing occurs is referred to herein as the
“Closing Date.” The closing of this transaction (the “Closing”), unless the
parties to this Agreement shall otherwise agree, shall take place by the
delivery of all required executed documents by the parties at the offices
Chachas Law Group P.C., 2445 Fifth Avenue, Suite 440, San Diego, CA 92101, on or
prior to March 15, 2010, or as soon as practicable thereafter, provided that
this Agreement has not been terminated pursuant to Article 10., of this
Agreement by any party.

 

2.6

Restricted Shares. The Selling Stockholder acknowledge that the TWYA Shares are
being issued pursuant to the terms and conditions set forth in this Agreement
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with all
applicable securities laws. Each Selling Shareholder agrees that he/she/it has
sought and obtained independent legal advice as to the resale restrictions
applicable in their jurisdiction of residence, and under US securities laws
generally. TWYA has not undertaken, and will have no obligation, to register any
of the TWYA Shares under the 1933 Act.  Restricted Shares are acquired in
unregistered, private sales from an issuer or from an affiliate of the issuer.
 Restricted Shares, as defined under Rule 144 of the 1933 Act (“Rule 144”), are
not fully transferable until certain conditions have been met. Upon satisfaction
of those conditions, the shares become transferable by the person or entity
holding them.  If the Selling Stockholder want to sell their TWYA Shares to the
public, they can follow the conditions set forth in Rule 144. The rule is not
the exclusive means for selling the TWYA Shares, but provides a “safe harbor”
exemption to the Selling Stockholder.  The parties further intend that the
issuance of the common stock by TWYA to the Selling Stockholder shall be exempt
from the provisions of Section 5 of the Securities Act of 1933 pursuant to
Section 4(2) of said Act as set forth herein.




ARTICLE 3.




REPRESENTATIONS AND WARRANTIES OF TWYA

AND THE WARRANTING TWYA STOCKHOLDER




TWYA and the Warranting TWYA Stockholder represent and warrant to Speedpal and
the Selling Stockholder, and acknowledge that Speedpal and the Selling
Stockholder are relying upon such representations and warranties, in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of Speedpal, as follows:

 

3.1

Corporate Status.  TWYA is a corporation duly organized, validly existing and in
good standing pursuant to the laws of the State of Nevada, with all requisite
power and authority to carry on its business as presently conducted in all
jurisdictions where presently conducted, to enter into this Agreement and to
consummate the transactions set forth in this Agreement. True, correct and
complete copies of the Articles of Incorporation and By-laws of TWYA are
attached as Exhibits to the Registration Statement on Form 10 of TWYA as filed
with the SEC, and no action has been taken to amend or repeal such
Organizational Documents.  TWYA is not in violation or breach of any of the
provisions of its Articles of Incorporation or By-laws, except for such
violations or breaches as would not have a Material Adverse Effect.




3.2

Capitalization. TWYA’s authorized capital stock consists of (i) 74,000,000
shares of Common Stock, $0.001 Par Value of which 10,000,000 shares are issued
and outstanding and 1,000,000 shares of Preferred Stock of which no share shave
been issued. All shares of Common Stock have been validly issued, fully paid and
non-assessable.  Except as set forth on TWYA’s last annual report on Form 10-K
for the fiscal year ended December 31, 2009 (the “Form 10-K”) TWYA has no option
plans and there are no subscriptions, options, warrants, rights or other
agreements outstanding to acquire shares of stock of TWYA or any other equity
security or security convertible into an equity security. There are no
agreements or commitments to increase, decrease or otherwise alter the
authorized capital stock of TWYA prior to the Closing Date. TWYA has not granted
any registration rights with respect to any shares of TWYA Common Stock or any
options to acquire shares of TWYA capital stock. Upon issuance in accordance
with the terms of this Agreement, the TWYA Common Stock will be validly issued,
fully paid and non-assessable.





Page 3




--------------------------------------------------------------------------------







3.3

Authority of TWYA. TWYA has the full corporate power and authority to execute,
deliver, and perform this Agreement and has taken all corporate action and has
obtained all necessary consents and approvals required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement.
This Agreement and the consummation by TWYA of the transactions set forth in
this Agreement have been duly and validly authorized, executed, and delivered by
the Board of Directors of TWYA, and this Agreement is valid and binding upon
TWYA and enforceable against TWYA in accordance with their terms (except as the
enforceability thereof may be limited by bankruptcy, bank moratorium or similar
laws affecting creditors’ rights generally and laws restricting the availability
of equitable remedies and may be subject to general principles of equity whether
or not such enforceability is considered in a proceeding at law or in equity).
   The Board of Directors of TWYA have unanimously consented to, and authorized
this Agreement and the transactions contemplated by this Agreement. No other
corporate approvals are required for TWYA to execute, deliver and perform this
Agreement.




3.4

Compliance with the Law and Other Instruments.




(a)

The business and operations of TWYA have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of all authorities which affect TWYA or its properties, assets, businesses or
prospects.




(b)

TWYA shall has all material governmental licenses, permits, authorizations and
approvals (the “Permits”) necessary and required by TWYA to conduct its
business. To the knowledge of TWYA, the Permits are validly held by TWYA, and
TWYA is in compliance with the Permits, except for instances of noncompliance
that would not, individually or in the aggregate, have a material adverse
effect.  To the knowledge of TWYA, the Permits constitute all of the
governmental licenses, permits, authorizations and approvals required to carry
on the business of TWYA as such business is presently conducted, except where
the failure to have any such license, permit, authorization or approval would
not, individually or in the aggregate, have a material adverse effect.




3.5

Absence of Conflicts. The execution and delivery of this Agreement and the
issuance of the securities of TWYA, and the consummation by TWYA of the
transactions set forth in this Agreement: (i) do not and shall not conflict with
or result in a breach of any provision of TWYA’s Articles of Incorporation or
By-Laws, (ii) do not and shall not result in any breach of, or constitute a
default or cause an acceleration under any arrangement, agreement or other
instrument to which TWYA is a party to or by which any of its assets are bound,
(iii) do not and shall not cause TWYA to violate or contravene any provision of
law or any governmental rule or regulation, and (iv) will not and shall not
result in the imposition of any lien, or encumbrance upon, any property of TWYA.
TWYA has performed in all material respects all of its obligations which are, as
of the date of this Agreement, required to be performed, pursuant to the terms
of any such agreement, contract or commitment.




3.6

Environmental Compliance.  There are no environmental reports with respect to
any of the properties owned or leased by TWYA. To TWYA’s knowledge, it is in
compliance with all applicable environmental laws (the “Environmental Laws”).
TWYA is presently authorized, if required, to generate, transport through third
parties, store, use, treat, dispose of, release, and conduct other handling of,
as required, those hazardous substances used in TWYA’s business, which consist
of, hazardous waste, hazardous material, hazardous constituents, toxic
substances, pollutants, contaminants, asbestos, radon, polychlorinated
biphenyls, petroleum product or waste (including crude oil or any fraction
thereof), natural gas, liquefied gas, synthetic gas and other material defined,
regulated, controlled or subject to any remediation requirement under any
Environmental Law.




3.7

OSHA Compliance; Employment Matters.




(a)

To TWYA’s knowledge, it is in compliance with all applicable federal, state and
local laws, rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and other governmental requirements,
including, without limitation, all laws, etc. relating to (1) ERISA and (2)
occupational health and safety, including but not limited to the Occupational
Safety and Health Act of 1970, as amended, and the rules and regulations
promulgated thereunder.




(b)

TWYA does not owe any accrued but unpaid salary or other compensation or
benefits to any officer, director, employee or consultant of TWYA.  Upon the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, TWYA, from and after the Closing Date will
have no obligation to any officer, director, employee or consultant of TWYA for
any claim, including, without limitation, any claim for wages, fees, benefits,
deferred compensation, severance pay, incentive pay, or pension, arising under
any of the Benefit Plans or arising out of such officer’s, director’s,
employee’s, or consultant’s engagement or employment by TWYA, except as set
forth on the TWYA Disclosure Schedule.  





Page 4




--------------------------------------------------------------------------------







3.9

Financial Statements. TWYA’s financial statements contained in TWYA’s Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q as filed with the SEC
(collectively, the “TWYA Financial Statements”) have been prepared using
generally accepted accounting principles (“GAAP”) applied on a consistent basis.
The TWYA Financial Statements fairly present the financial condition and results
of operations for TWYA.  Except as indicated in the TWYA Financial Statements,
 on the Closing Date, TWYA’s outstanding indebtedness or other liabilities or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
and whether due or to become due) shall not exceed $5,000.  Since the date of
TWYA Form 10-K for the year ended December 31, 2009, there has not been any
material adverse change in TWYA’s financial condition, assets, liabilities or
business, or any damage, destruction or loss, whether or not covered by
insurance, materially affecting TWYA’s properties, assets or business, and TWYA
has not incurred any indebtedness, liability or other obligation of any nature
whatsoever except in the ordinary course of business and TWYA has not made any
change in its accounting methods or practices.




3.10

Taxes. TWYA has timely filed all required federal, state, city and local tax
returns for income, franchise, social security, withholding, sales, excise,
unemployment insurance, real estate and other taxes, and has paid or made
adequate provision for the payment of all such taxes whether or not shown to be
due on said returns.




3.11

Contracts.  Except to the extent already filed with the SEC Documents, (and
available on its “Edgar” database) TWYA has made available to Speedpal, prior to
the date of this Agreement, true, correct and complete copies of each written
Material Contract, including each amendment, supplement and modification
thereto.  Each Material Contract is a valid and binding agreement of TWYA that
is party thereto, and is in full force and effect. Except as would not have a
Material Adverse Effect, TWYA is not in breach or default of any Material
Contract to which it is a party and, to the knowledge of TWYA, no other party to
any Material Contract is in breach or default thereof. Except as would not have
a Material Adverse Effect, no event has occurred or circumstance exists that
(with or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material Contract or (b) permit TWYA or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material Contract. No Company has received notice of the pending or threatened
cancellation, revocation or termination of any Material Contract to which it is
a party. There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material Contract.




3.12

Title to Assets.  




(a)

TWYA owns all right, title, and interest in and to each of its assets material
to its business, including all necessary patents, franchise rights, trademarks,
service marks, trade names, inventions, processes, know-how, trade secrets,
copyrights, licenses and other rights (the “Intellectual Property”) necessary to
its business, as now conducted or proposed to be conducted.  TWYA is not
infringing upon or other­wise acting adversely to the right or claimed right of
any person with respect to any of the foregoing. All listed Intellectual
Property is owned by TWYA, free and clear of all liens or claims, including,
without limitation, any claim of infringement, of any nature.




(b)

No present or former employee, officer or director of TWYA, or agent or outside
contractor of TWYA, holds any right, title or interest, directly or indirectly,
in whole or in part, in or to any Intellectual Property.




(c)

To the knowledge of TWYA: (a) none of the Intellectual Property has been used,
divulged, disclosed or appropriated to the detriment of TWYA for the benefit of
any person other than TWYA; and (b) no employee, independent contractor or agent
of TWYA has misappropriated any trade secrets or other confidential information
of any other person in the course of the performance of his or her duties as an
employee, independent contractor or agent of TWYA.




3.13

Litigation.  Except as set forth in TWYA’s SEC Filings, there are no legal,
administrative, arbitration, or other proceeding or governmental investigations
adversely affecting TWYA or its properties, assets or businesses, or with
respect to any matter arising out of the conduct of TWYA’s business pending or
to its knowledge threatened, by or against, any officer or director of TWYA in
connection with its affairs, whether or not covered by insurance. Except as set
forth in the Form 10-K, neither TWYA nor its officers or directors are subject
to any order, writ, injunction, or decree of any court, department, agency, or
instrumentality affecting TWYA.  Except as set forth on the Form 10-K TWYA is
not presently engaged in any legal action.  The reserves for litigation set
forth on the TWYA Financial Statements are adequate to cover the cost of any
adverse judgment in any pending litigation and TWYA will not be obligated to pay
the costs, including, without limitation, attorney’s fees, of any pending
litigation after the Closing Date.








Page 5




--------------------------------------------------------------------------------

3.14

Reporting Company Status. TWYA is a reporting company registered with the SEC
whose common stock is listed for quotation on the OTC Bulletin Board under the
symbol TWYA.OB. TWYA has not received any notice with respect to non-compliance
with any rules or regulations that would affect the eligibility of the Common
Stock to be quoted on the OTC Bulletin Board.




3.15

SEC Filings.  TWYA has timely filed and will continue to timely file all forms,
reports and documents required to be filed by TWYA with the SEC (collectively,
the “SEC Reports”) and the SEC Reports (i) at the time filed, complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended, (the “Act”) and the Securities Exchange Act of 1934, as
amended, as the case may be, (ii) did not, to TWYA ‘s knowledge, at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) contain any untrue statement of
a material fact or omit to state a fact required to be stated in such SEC
Reports or necessary in order to make the statements in such SEC Reports, in the
light of the circumstances under which they were made, not materially misleading
and (iii) adequately described all material transactions, which transactions
were consummated on commercially reasonable terms and were in the best interests
of TWYA’s stockholders.




3.16

Absence of Changes. Except for transactions consummated on commercially
reasonable terms and in the best interests of TWYA’s stockholders, subsequent to
the date of the Form 10-K for the year ended December 31, 2009, and through the
date of this Agreement, and except as in the ordinary course of business and
with respect to any items reserved by TWYA and reflected in the TWYA Financial
Statements, there has not been any material adverse change in, or any event or
condition (financial or otherwise) affecting the business, properties, assets,
liabilities, historical operations or prospects of TWYA, there are no
liabilities or obligations of any nature, whether absolute, contingent or
otherwise, whether due or to become due (including, without limitation,
liabilities for taxes with respect to or measured by income of TWYA for any
period prior to, and/or subsequent to, the date of the Form 10-K or arising out
of any transaction of TWYA prior to, and/or subsequent to, such date).
Subsequent to the date of the Form 10-K, there has not been any declaration, or
setting aside, or payment of any dividend or other distribution with respect to
TWYA securities, or any direct or indirect redemption, purchase, or other
acquisition of any of TWYA securities. To TWYA’s knowledge, there has not been
an assertion against TWYA of any liability of any nature or in any amount not
fully reflected or reserved against in the Form 10-K for the year ended December
31, 2009.




3.17

No Approvals. No approval of any governmental authority is required in
connection with the consummation of the transactions set forth in this
Agreement.




3.18

Broker. TWYA represents that it has not had any dealing with respect to this
transaction with any business broker, firm or salesman, or any person or
corporation, investment banker or financial advisor who is or shall be entitled
to any broker’s or finder’s fee or any other commission or similar fee with
respect to the transactions set forth in this Agreement. TWYA agrees to
indemnify and hold harmless Speedpal from and against any and all claims for
brokerage commissions or finder’s fees by any person, firm or corporation on the
basis of any act or statement alleged to have been made by TWYA or its
affiliates or agents.




3.19

Complete Disclosure. No representation or warranty of TWYA which is contained in
this Agreement, or in a writing furnished or to be furnished pursuant to this
Agreement, to TWYA’s knowledge contains or shall contain any untrue statement of
a material fact, omits or shall omit to state any fact which is required to make
the statements which are contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of TWYA which would materially adversely affect same
which has not been disclosed to Speedpal in this Agreement.




3.20

No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that Speedpal knew or had
reason to know that any covenant, representation or warranty in this Agreement
furnished or to be furnished to Speedpal contained untrue statements.








Page 6




--------------------------------------------------------------------------------

ARTICLE 4.




REPRESENTATIONS AND WARRANTIES OF SPEEDPAL

AND THE SELLING STOCKHOLDER




Speedpal and the Selling Stockholder represent and warrant to TWYA, and
acknowledges that TWYA is relying upon such representations and warranties, in
connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of TWYA, as follows:




4.1

Corporate Status.  Speedpal is a corporation duly organized, validly existing
and in good standing pursuant to the laws of Nevada with all requisite power and
authority to carry on its business as presently conducted in all jurisdictions
where presently conducted, to enter into this Agreement and to consummate the
transactions set forth in this Agreement.  Copies of the Articles of
Incorporation and By-Laws of Speedpal have been delivered to TWYA prior to the
execution of this Agreement are true and complete and have not been amended or
repealed.  Speedpal is not in violation or breach of any of the provisions of
the Organizational Documents, except for such violations or breaches as, in the
aggregate, will not have a Material Adverse Effect.




4.2

Capitalization. Speedpal’s authorized capital stock consists of 75,000,000
shares of Common Stock, $0.0001 Par Value of which 1,000,000 shares are issued
and outstanding and 100,000 shares of Preferred Stock of which no shares have
been issued. All shares of Common Stock have been validly issued, fully paid and
non-assessable. As of the date hereof no shares of Preferred Stock are
authorized, issued or outstanding. There are no subscriptions, options,
warrants, rights or other agreements outstanding to acquire shares of stock of
Speedpal or any other equity security or security convertible into an equity
security. There are no agreements or commitments to increase, decrease or
otherwise alter the authorized capital stock of Speedpal. Except as set forth on
the disclosure schedule which is annexed hereto and made a part hereof (the
“Speedpal Disclosure Schedule”), Speedpal has not granted any registration
rights with respect to any series of Speedpal stock outstanding.




4.3

Authority of Speedpal. Speedpal has the full corporate power and authority to
execute, deliver, and perform this Agreement and has taken all corporate action
and has obtained all necessary consents and approvals required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement.
This Agreement and the consummation by Speedpal of the transactions set forth in
this Agreement have been duly and validly authorized, executed, and delivered by
the Board of Directors and the Speedpal Stockholders, and this Agreement are
valid and binding upon Speedpal and enforceable against Speedpal in accordance
with their terms (except as the enforceability thereof may be limited by
bankruptcy, bank moratorium or similar laws affecting creditors’ rights
generally and laws restricting the availability of equitable remedies and may be
subject to general principles of equity whether or not such enforceability is
considered in a proceeding at law or in equity).




4.4

Ownership.  The Selling Stockholder is record, beneficial and equitable owner of
100% of the issued and outstanding shares of Common Stock of Speedpaland such
Selling Stockholder has the full right and authority to exchange their Speedpal
Common Stock for shares of TWYA Common Stock.








Page 7




--------------------------------------------------------------------------------

4.5

Compliance with the Law and Other Instruments.




(a)

The business and operations of Speedpal have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of all authorities which affect Speedpal or its properties, assets, businesses
or prospects.




(b)

Speedpal has all material governmental licenses, permits, authorizations and
approvals (the “Permits”) necessary and required by Speedpal to conduct its
business.  To the knowledge of Speedpal, the Permits are validly held by
Speedpal, and Speedpal is in compliance with the Permits, except for instances
of noncompliance that would not, individually or in the aggregate, have a
material adverse effect.  To the knowledge of Speedpal, the Permits constitute
all of the governmental licenses, permits, authorizations and approvals required
to carry on the business of Speedpal as such business is presently conducted,
except where the failure to have any such license, permit, authorization or
approval would not, individually or in the aggregate, have a material adverse
effect.




4.6

Absence of Conflicts. The execution and delivery of this Agreement, the transfer
of the securities of Speedpal, and the consummation by Speedpal of the
transactions set forth in this Agreement: (i) do not and shall not conflict with
or result in a breach of any provision of Speedpal’s Certificate of
Incorporation or By-Laws, (ii) do not and shall not result breach of, or
constitute a default or cause an acceleration under any arrangement, agreement
or other instrument to which Speedpal is a party to or by which any of its
assets are bound, (iii) do not and shall not cause Speedpal to violate or
contravene any provision of law or any governmental rule or regulation, and (iv)
will not and shall not result in the imposition of any lien, or encumbrance
upon, any property of Speedpal. Speedpal has performed in all material respects
all of its obligations which are, as of the date of this Agreement, required to
be performed, pursuant to the terms of any such agreement, contract or
commitment.




4.7

Environmental Compliance. To Speedpal’s knowledge, it is in compliance with all
applicable Environmental Laws. Speedpal is presently authorized, if required, to
generate, transport through third parties, store, use, treat, dispose of,
release, and conduct other handling of, as required, those hazardous substances
used in Speedpal’s business, which consist of, hazardous waste, hazardous
material, hazardous constituents, toxic substances, pollutants, contaminants,
asbestos, radon, polychlorinated biphenyls, petroleum product or waste
(including crude oil or any fraction thereof), natural gas, liquefied gas,
synthetic gas and other material defined, regulated, controlled or subject to
any remediation requirement under any Environmental Law.




4.8

Compliance with Occupational and Safety Laws; Employment Matters.




(a)

To Speedpal’s knowledge, it is in compliance with all applicable national,
provincial and local laws, rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder and other
governmental requirements relating to occupational health and safety.




(b)

Speedpal does not owe any accrued but unpaid salary or other compensation or
benefits to any officer, director, employee or consultant of Speedpal.  Except
as set forth on the Speedpal Disclosure Schedule, Speedpal has no Benefit Plans.
 The Speedpal Disclosure Schedule contains for each or its officers, directors,
employees and consultants his compensation and benefits for the last two years.




4.9

Financial Statements.   Within the time prescribed in Item 9.01 of Form 8-K,
Speedpal shall provide such financial statements for the filing of such
amendment Report on Form 8-K, as required therein.




4.10

Taxes. Speedpal has timely filed all required national, provincial, and local
tax returns and has paid or made adequate provision for the payment of all such
taxes whether or not shown to be due on said returns.




4.11

Contracts.  Speedpal’s Disclosure Schedule sets forth a complete list all of
Speedpal’s Material contracts including, but not limited to, license agreements.
All of the contracts so listed have been entered into in the ordinary course of
business and neither Speedpal nor any other party to any such contract is in
default under any such contract.




4.12

Litigation. There are no legal, administrative, arbitration, or other proceeding
or governmental investigations adversely affecting Speedpal or its properties,
assets or businesses, or with respect to any matter arising out of the conduct
of the Speedpal’s business pending or to its knowledge threatened, by or
against, any officer or director of Speedpal in connection with its affairs,
whether or not covered by insurance. Except as set forth on the Speedpal
Disclosure Schedule, neither Speedpal nor its officers or directors are subject
to any order, writ, injunction, or decree of any court, department, agency, or
instrumentality, affecting Speedpal. Except asset forth on the Speedpal
Disclosure Schedule, Speedpal is not presently engaged in any legal action.





Page 8




--------------------------------------------------------------------------------




4.13

Absence of Changes. There has not been any material adverse change in, or any
event or condition (financial or otherwise) affecting the business, properties,
assets, liabilities, historical operations or prospects of Speedpal, and except
as in the ordinary course of business and with respect to any items reserved by
Speedpal and there are no liabilities or obligations of any nature, whether
absolute, contingent or otherwise, whether due or to become due (including,
without limitation, liabilities for taxes with respect to or measured by income
of Speedpal or arising out of any transaction of Speedpal prior to the date of
this Agreement.




4.14

No Approvals. No approval of any governmental authority is required in
connection with the consummation of the transactions set forth in this
Agreement.




4.15

Broker; Finder’s Fee.  Speedpal represents that it has not had any dealing with
respect to this transaction with any business broker, firm or salesman, or any
person or corporation, investment banker or financial advisor who is or shall be
entitled to any broker’s or finder’s fee or any other commission or similar fee
with respect to the transactions set forth in this Agreement, except as
otherwise indicated herein. Speedpal agrees to indemnify and hold harmless TWYA
from and against any and all claims for brokerage commissions or finder’s fees
by any person, firm or corporation on the basis of any act or statement alleged
to have been made by Speedpal or its affiliates or agents.




4.16

Complete Disclosure.  No representation or warranty of Speedpal which is
contained in this Agreement, or in a writing furnished or to be furnished
pursuant to this Agreement, to Speedpal’s knowledge contains or shall contain
any untrue statement of a material fact, omits or shall omit to state any fact
which is required to make the statements which are contained herein or therein,
in light of the circumstances under which they were made, not materially
misleading. There is no fact relating to the business, affairs, operations,
conditions (financial or otherwise) or prospects of Speedpal which would
materially adversely affect same which has not been disclosed to TWYA in this
Agreement.




4.17

No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that TWYA knew or had reason
to know that any covenant, representation or warranty in this Agreement
furnished or to be furnished to TWYA contained untrue statements.




ARTICLE 5.




OTHER AGREEMENTS




5.1

Satisfaction or performance of each of the additional agreements in this Section
5 is an express condition precedent to Closing.




(a)

Appointment and Resignation of Directors at Closing. Simultaneously with the
Closing of the transactions contemplated by this Agreement, the current
directors of TWYA shall appoint Joseph M. Heil as a director of TWYA.
 Immediately thereafter, all officers and directors of TWYA, including John S.
Chidester and Kathleen Chidester shall resign.




(b)

Transfer of Existing TWYA Business and Cancellation of Shares.  Concurrently
with Closing TWYA shall cause all of the current assets, properties and business
operations of TWYA, and any contracts associated therewith, along with any and
all liabilities of TWYA, to be transferred and conveyed to John S. Chidester, in
consideration of the cancellation of 2,340,000 shares of TWYA held and owned by
TWYA.




(c)

Cancellation of Existing Options and Warrants. Concurrently with Closing TWYA
shall cause any and all existing options, warrants or other rights to acquire
shares of TWYA, to be cancelled and terminated.




(d)

Cancellation of Contracts and Termination of Employees. Concurrently with
Closing TWYA shall cause any and all existing contracts to be cancelled and
Employees to be terminated.




(e)

Report Form 8-K Filing.  Concurrently with the Closing, TWYA shall file a
Current Report on Form 8-K with the Commission reporting the acquisition of
Speedpal by TWYA.




(f)

Delivery of Speedpal Financial Statements.  Within the time prescribed in Item
9.01 of Form 8-K, Speedpal shall provide such financial statements for the
filing of such amendment Report on Form 8-K, as required therein.








Page 9




--------------------------------------------------------------------------------

ARTICLE 6.




CLOSING CONDITIONS

 

6.1

Conditions Precedent to Closing by TWYA. The obligation of TWYA to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Article 9. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions of closing are for the benefit of TWYA and may be
waived by TWYA in its sole discretion.




(a)

Representations and Warranties of Speedpal to be True. To Speedpal’s knowledge,
the representations and warranties of Speedpal set forth in this Agreement shall
be true in all material respects on the Closing Date with the same effect as
though made at such time, except to the extent waived or affected by the
transactions set forth in this Agreement.




(b)

Performance of Obligations of Speedpal. Speedpal shall have performed all
obligations and complied with all covenants set forth in this Agreement to be
performed or complied with in all material respects by it prior to the Closing
Date.




(c)

No Adverse Change. Except as set forth on the Speedpal Disclosure Schedule,
there shall not have occurred any material adverse change since the date of
execution of this Agreement;




(d)

Statutory Requirements. Any statutory requirement for the valid consummation by
Speedpal of the transactions set forth in this Agreement shall have been
fulfilled; any authorizations, consents and approvals of all federal, state and
local governmental agencies and authorities required to be obtained, in order to
permit consummation by Speedpal of the transactions set forth in this Agreement
and to permit the business presently carried on by Speedpal to continue
unimpaired following the Closing Date.




(e)

No Governmental Proceedings. No action or proceeding shall have been instituted
before a court or other governmental body by any governmental agency or public
authority to restrain or prohibit the transactions set forth in this Agreement.




(f)

Consents Under Agreements. Speedpal shall have obtained the consent or approval
of each person whose consent or approval shall be required in connection with
the transactions set forth in this Agreement.




(g)

Shareholder Approval. The approval of the transactions set forth in this
Agreement by the current holders of a majority of the issued and outstanding
shares of the Speedpal Common Stock.




6.2 

Conditions Precedent to Closing by Speedpal. The obligation of Speedpal and the
Selling Stockholder to consummate the Transaction is subject to the satisfaction
or written waiver of the conditions set forth below by a date mutually agreed
upon by the parties hereto in writing and in accordance with Article 9. The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of Speedpal and the
Selling Stockholder and may be waived by Speedpal and the Selling Stockholder in
their discretion.




(a)

Representations and Warranties of TWYA to be True. To TWYA’s knowledge, the
representations and warranties of TWYA set forth in this Agreement shall be true
in all material respects on the Closing Date with the same effect as though made
at such time, except to the extent waived or affected by the transactions set
forth in this Agreement.




(b)

Performance of Obligations of TWYA. TWYA shall have performed all obligations
and complied with all covenants set forth in this Agreement to be performed or
complied with in all material respects by it prior to the Closing Date.




(c)

No Adverse Change. There shall not have occurred any material adverse change
since the date of the Form 10-K for the year ended December 31, 2009 and through
the date of the Closing Date in the business, properties, results of operations
or business or financial condition of TWYA.




(d)

Statutory Requirements. Any statutory requirement for the valid consummation by
TWYA of the transactions set forth in this Agreement shall have been fulfilled;
any authorizations, consents and approvals of all federal, state and local
governmental agencies and authorities required to be obtained, in order to
permit consummation by TWYA of the transactions set forth in this Agreement and
to permit the business presently carried on by TWYA to continue unimpaired
following the Closing Date, shall have been obtained.





Page 10




--------------------------------------------------------------------------------







(e)

No Governmental Proceedings. No action or proceeding shall have been instituted
before a court or other governmental body by any governmental agency or public
authority to restrain or prohibit the transactions set forth in this Agreement.




(f)

Consents Under Agreements. TWYA shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions set forth in this Agreement.




ARTICLE 7




PRE-CLOSING AND POST-CLOSING COVENANTS




The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:




7.1

General.   Each of the Parties will use its reasonable best efforts to take all
actions and to do all things necessary and advisable in order to consummate and
make effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the Closing conditions set forth in Section 9
below.




7.2

Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred herein.




7.3

Operation and Preservation of Business.  TWYA will continue to operate the TWYA
Business, including its present operations, working conditions, and
relationships with, licensors, suppliers, customers, and employees subject to
the terms of Section 6.2 above. Further, TWYA will not engage in any practice,
take any action, or enter into any transaction outside the Ordinary Course of
Business. Without limiting the generality of the foregoing, TWYA will not (i)
declare, set aside, or pay any dividend or make any distribution with respect to
its capital stock or redeem, purchase, or otherwise acquire any of its capital
stock; or, (ii) pay any amount to any third party with respect to any liability
or obligation including any costs and expenses TWYA has incurred or may incur in
connection with this Agreement and the transactions contemplated hereby that
would not constitute an Assumed Liability if in existence as of the Closing.




7.4

Confidentiality. All information regarding the business of TWYA and Speedpal
provided to each other during due diligence investigation ill be kept in strict
confidence and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by either party or disclosed to any third
party (other than Spreedpal or TWYA’s professional accounting and legal
advisors) without the prior written consent of the other party.  If the
Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from either party, each partywill immediately
return to the requestor any information received regarding the others business.




7.5

Full Access.  Speedpal will permit representatives of TWYA, including legal
counsel and accountants, to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of Speedpal to
all premises, properties, personnel, books, records, contracts, and documents of
or pertaining to Speedpal. TWYA will treat and hold as such any Confidential
Information it receives from any Speedpal Stockholder and Speedpal in the course
of the reviews contemplated by this Section 6.5, will not use any of the
Confidential Information except in connection with this Agreement, and, if this
Agreement is terminated for any reason whatsoever, will return to Speedpal
Stockholders and Speedpal all tangible embodiments of the Confidential
Information that are in its possession.




7.5

Notice of Developments.  Each Party will give prompt written notice to the other
Party of any material adverse development causing a breach of any of its own
representations and warranties in Section 3 and Section 4 above. No disclosure
by any Party pursuant to this Section 7.5, however, shall be deemed to prevent
or cure any misrepresentation, breach of warranty, or breach of covenant.








Page 11




--------------------------------------------------------------------------------

ARTICLE 8.




ADDITIONAL COVENANTS OF THE PARTIES

 

8.1

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 

8.2

Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Speedpal and TWYA will not, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Speedpal or TWYA,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

 

8.3

Conduct of Speedpal and TWYA Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that TWYA otherwise
consents in writing, Speedpal will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Speedpal otherwise consents in
writing, TWYA will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

8.4

Certain Acts Prohibited. Except as expressly contemplated by this Agreement or
for purposes in furtherance of this Agreement, between the date of this
Agreement and the Closing Date, neither Speedpal or TWYA will not, without the
prior written consent of the other:




(a)

amend its articles, bylaws or other incorporation documents;




(b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets except in the
ordinary course of business;




(c)

dispose of or contract to dispose of any property or assets, including the
Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;




(d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Common Stock, Preferred Stock, or any rights, warrants or options
to acquire, any such shares, voting securities or convertible securities;




(e)

(i) declare, set aside or pay any dividends on, or make any other distributions
in respect of the Common Stock; or  (ii)  split, combine or reclassify any
Common Stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Common Stock; or




(f) 

not materially increase benefits or compensation expenses, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.




8.5

Public Announcements. TWYA and Speedpal each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement. Speedpal acknowledges that TWYA must comply with securities
laws requiring full disclosure of material facts and agreements in which it is
involved, and will co-operate to assist TWYA in meeting its obligations.








Page 12




--------------------------------------------------------------------------------




ARTICLE 9.




CLOSING

 

9.1

Closing. The Closing shall take place on the Closing Date at the offices Chachas
Law Group P.C., 2445 Fifth Avenue, Suite 440, San Digo, CA 92101 or at such
other location as agreed to by the parties. Notwithstanding the location of the
Closing, each party agrees that the Closing may be completed by the exchange of
undertakings between the respective legal counsel for Speedpal and TWYA,
provided such undertakings are satisfactory to each party’s respective legal
counsel.

 

9.2

Closing Deliveries of Speedpal and the Selling Stockholder. At Closing, Speedpal
and the Selling Stockholder will deliver or cause to be delivered the following,
fully executed and in the form and substance reasonably satisfactory to TWYA:




(a) 

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Speedpal evidencing approval of this Agreement and the
Transaction;




(b)

the Investment Letter as required by Section 2.2 of this Agreement;




(c)

share certificates representing the Speedpal Shares as required by Section 2.3
of this Agreement;




(d)

all certificates and other documents required by Article 4., of this Agreement;
and




(e) 

the Speedpal Documents and any other necessary documents, each duly executed by
Speedpal, as required to give effect to the Transaction.




9.3  

Closing Deliveries of TWYA. At Closing, TWYA will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Speedpal:




(a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of TWYA evidencing approval of this Agreement and the
Transaction;




(b)

the share certificates representing 2,500,000 restricted TWYA Shares registered
to  the Selling Stockholder;




(c)

all certificates and other documents required by Article 3., of this Agreement;
and

 

(d) 

the TWYA Documents and any other necessary documents, each duly executed by
TWYA,

as required to give effect to the Transaction.

 

ARTICLE 10.




TERMINATION

 

10.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 

(a)

mutual agreement of TWYA and Speedpal;

 

(b)

TWYA, if there has been a material breach by Speedpal or any of the Selling
Stockholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Speedpal or the Selling Stockholder that
is not cured, to the reasonable satisfaction of TWYA, within ten business days
after notice of such breach is given by TWYA (except that no cure period will be
provided for a breach by Speedpal or the Selling Stockholder that by its nature
cannot be cured);

 





Page 13




--------------------------------------------------------------------------------

(c)

Speedpal, if there has been a material breach by TWYA of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of TWYA that is not cured by the breaching party, to the reasonable
satisfaction of Speedpal, within ten business days after notice of such breach
is given by Speedpal (except that no cure period will be provided for a breach
by TWYA that by its nature cannot be cured);

 

(d) 

TWYA or Speedpal if any injunction or other order of a governmental entity of
competent authority prevents the consummation of the Transaction contemplated by
this Agreement.




10.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 10.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

ARTICLE 11.




INDEMNIFICATION




11.1

Indemnification by TWYA. In order to induce Speedpal to enter into and perform
this Agreement, TWYA hereby indemnifies, protects, defends and saves and holds
harmless Speedpal and each of its stockholders, affiliates, officers, directors,
control persons, employees, attorneys, agents, partners and trustees and
personal representatives of any of the foregoing (“Speedpal Indemnified
Parties”), from and against any loss resulting to any of them from any material
loss, liability, cost, damage, or expense in excess of the Threshold, which the
Speedpal Indemnified Parties may suffer, sustain or incur arising out of or due
to a breach by TWYA of the representations, warranties and covenants set forth
in Article 3., of, and elsewhere in, this Agreement or in any documents
delivered pursuant hereto or of a breach by TWYA of any of its obligations
pursuant to this Agreement or in any documents delivered pursuant hereto.




11.2

Indemnification by Speedpal.  In order to induce TWYA to enter into and perform
this Agreement, Speedpal hereby indemnifies, protects, defends and saves and
holds harmless TWYA and each of its stockholders, affiliates, officers,
directors, control persons, employees, attorneys, agents, partners and trustees
and personal representatives of any of the foregoing (“TWYA Indemnified
Parties”), from and against any loss resulting to any of them from any material
loss, liability, cost, damage, or expense in excess of the Threshold, which the
TWYA Indemnified Parties may suffer, sustain or incur arising out of or due to a
breach by Speedpal of the representations, warranties and covenants set forth in
Article 4., of, and elsewhere in, this Agreement or in any documents delivered
pursuant hereto or of a breach by Speedpal of any of its obligations pursuant to
this Agreement or in any documents delivered pursuant hereto.




11.3

Reasonable Costs, Etc. The indemnification, which is set forth in this Article
11., of this Agreement shall be deemed to include not only the specific
liabilities or obligation with respect to which such indemnity is provided, but
also all counsel fees, reasonable costs, expenses and expenses of settlement
relating thereto, whether or not any such liability or obligation shall have
been reduced to judgment; provided, however, that, there shall be a Threshold of
$50,000 in the aggregate which must be exceeded before TWYA or Speedpal, as the
case may be, may recover any damages or costs pursuant this Article 11. Once the
Bucket has been exceeded, however, the party seeking indemnity is entitled to
recover all damages suffered or costs incurred, and not just those damages
suffered or costs incurred in excess of the Threshold.








Page 14




--------------------------------------------------------------------------------

11.4

Third Party Claims. If any demand, claim, action or cause of action, suit,
proceeding or investigation (collectively, the “Claim”) is brought against an
Indemnified Party for which the Indemnified Party intends to seek indemnity from
the other party hereto (the “Indemnifying Party”), then the Indemnified Party
within ten (10) days after such Indemnified Party’s receipt of the Claim, shall
notify the Indemnifying Party pursuant to this Article 11., which notice shall
contain a reasonably thorough description of the nature and amount of the Claim
(the “Claim Notice”). The Indemnifying Party shall have the option to undertake,
conduct and control the defense of such claim or demand. Such option to
undertake, conduct and control the defense of such claim or demand shall be
exercised by notifying the Indemnified Party within ten (10) days after receipt
of the Claim Notice pursuant to the terms of this Agreement (such notice to
control the defense is hereinafter referred to as the “Defense Notice”). The
failure of the Indemnified Party to notify the Indemnifying Party of the Claim
shall not relieve the Indemnifying Party from any liability which the
Indemnifying Party may have pursuant to this Article 11., except to the extent
that such failure to notify the Indemnifying Party prejudices the Indemnifying
Party. The Indemnified Party shall use all reasonable efforts to assist the
Indemnifying Party in the vigorous defense of the Claim. All costs and expenses
incurred by the Indemnified Party in defending the Claim shall be paid by the
Indemnifying Party. If, however, the Indemnified Party desires to participate in
any such defense or settlement, it may do so at its sole cost and expense (it
being understood that the Indemnifying Party shall be entitled to control the
defense). The Indemnified Party shall not settle the Claim. If the Indemnifying
Party does not elect to control the defense of the Claim, within the aforesaid
ten (10) day period by proper notice pursuant to the terms of this Agreement,
then the Indemnified Party shall be entitled to undertake, conduct and control
the defense of the Claim (a failure by the Indemnifying Party to send the
Defense Notice to the Indemnified Party within the aforesaid ten (10) day period
by proper notice pursuant to this Article 11., shall be deemed to be an election
by the Indemnifying Party not to control the defense of the Claim); provided,
however, that the Indemnifying Party shall be entitled, if it so desires, to
participate therein (it being understood that in such circumstances, the
Indemnified Party shall be entitled to control the defense). Regardless of which
party has undertaken to defend any claim, the Indemnifying Party may, without
the prior written consent of the Indemnified Party, settle, compromise or offer
to settle or compromise any such claim or demand; provided however, that if any
settlement would result in the imposition of a consent order, injunction or
decree which would restrict the future activity or conduct of the Indemnified
Party, the consent of the Indemnified Party shall be a condition to any such
settlement. Notwithstanding the foregoing provisions of this Article 11., as a
condition to the Indemnifying Party either having the right to defend the Claim,
or having control over settlement as indicated in this Article 11., the
Indemnifying Party shall execute an agreement, satisfactory to the other party
acknowledging its liability for indemnification pursuant to this Article 11.
Whether the Indemnifying Party shall control and assume the defense of the Claim
or only participate in the defense or settlement of the Claim, the Indemnified
Party shall give the Indemnifying Party and its counsel access, during normal
business hours, to all relevant business records and other documents, and shall
permit them to consult with its employees and counsel.




ARTICLE 12.




MISCELLANEOUS




12.1

Headings. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.




12.2

Enforceability. If any provision which is contained in this Agreement, should,
for any reason, be held to be invalid or unenforceable in any respect under the
laws of any State of the United States, such invalidity or unenforceability
shall not affect any other provision of this Agreement and in this Agreement
shall be construed as if such invalid or unenforceable provision had not been
contained herein.




12.3

Notices. All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to TWYA:

With a copy to:

Town and Country Appraisal Services, Inc

710 Westbridge Street

PO Box 1041

Blackfoot, ID 83221

Attention: John S. Chidester

Gary B. Wolff, P.C

488 Madison Avenue

Suite 1100

New York, NY 10022

Attention: Gary B. Wolff

Facsimile No.: 212-644-6498





Page 15




--------------------------------------------------------------------------------




 

 

If to Company:

With a copy to:

Speedpal Broadband, Inc.

495 State Street

Suite 459

Salem, Oregon 97301

Attn: Joseph M. Heil

Chachas Law P.C.

2445 Fifth Avenue

Suite 440

San Diego, CA 92101

Attention: George G. Chachas

Facsimile No.: 619-239-2990




Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.




12.4

Governing Law: Disputes. This Agreement shall in all respects be construed,
governed, applied and enforced under the internal laws of the State of Nevada
without giving effect to the principles of conflicts of laws and be deemed to be
an agreement entered into in the State of Nevada and made pursuant to the laws
of the State of Nevada.




12.5

Expenses. Each party to this Agreement shall bear and pay its own costs and
expenses incurred in connection with the preparation, execution, and delivery of
this Agreement and the transactions set forth in this Agreement.




12.6

Construction. Each of the parties hereto hereby further acknowledges and agrees
that each has been advised by counsel during the course of negotiations and had
significant input in the development of this Agreement and this Agreement shall
not, therefore, be construed more strictly against any party responsible for its
drafting regardless of any presumption or rule requiring construction against
the party whose attorney drafted this agreement.




12.7

Entire Agreement. This Agreement and all documents and instruments refereed to
herein (a) constitute the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and thereof, and (b) except as provided in Section 12.11
of this Article 12., are not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder. Each party hereto agrees that,
except for the representations and warranties contained in this Agreement,
neither TWYA or Speedpal makes any other representations or warranties, and each
hereby disclaims any other representations and warranties made by itself or any
of its officers, directors, employees, agents, financial and legal advisors or
other representatives, with respect to the execution and delivery of this
Agreement or the transactions contemplated hereby, notwithstanding the delivery
or disclosure to the other or the other’s representatives of any documentation
or other with respect to any one or more of the foregoing.




12.8

Further Assurances. The parties agree to execute any and all such other further
instruments and documents, and to take any and all such further actions which
are reasonably required to effectuate this Agreement and the intents and
purposes hereof.




12. 9

Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their heirs, executors, administrators, personal
representatives, successors and assigns.




12.10

Non-Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver of any other or subsequent breach.




12.11

Third Party Beneficiaries. This Agreement and all documents and instruments
referred to herein, except as provided in Section 2 of this Agreement, are not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder.




12.12

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




12.13

Exhibits. All Exhibits and schedules annexed or attached to this Agreement are
incorporated into this Agreement by reference thereto and constitute an integral
part of this Agreement.





Page 16




--------------------------------------------------------------------------------




12.14

Severability. The provisions of this Agreement shall be deemed separable.
Therefore, if any part of this Agreement is rendered void, invalid or
unenforceable, such rendering shall not affect the validity or enforceability of
the remainder of this Agreement; provided, however, that if the part or parts
which are void, invalid or unenforceable as aforesaid shall substantially impair
the value of this whole Agreement to any party, that party may cancel and
terminate this Agreement by giving written notice to the other party.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.




TOWN AND COUNTRY APPRAISAL SERVICE, INC.

A Nevada Corporation







/s/ John S. Chidester                                  

/s/ Kathleen Chidester                              

By:  John S. Chidester

By:  Kathleen Chidester

Its:  President

Its: Secretary




TWYA WARRANTING STOCKHOLDER







/s/ John S. Chidester                                

John S. Chidester







SPEEDPAL BROADBAND, INC.










/s/ J. Michael Heil                                   

By: J. Michael Heil

Its: President and Secretary







SELLING STOCKHOLDER










/s/ J. Michael Heil                                   

J. Michael Heil
















 

 





Page 17




--------------------------------------------------------------------------------

EXHIBIT 2.2







INVESTMENT LETTER




Town and Country Appraisal Services, Inc.

710 Westbridge Street

PO Box 1041

Blackfoot, ID 83221

Attention: John S. Chidester




Re:

INVESTMENT LETTER




Gentlemen:




The undersigned having acquired by a stock-for-stock exchange 2,500,000
restricted shares of Common Stock (the “Securities”) of Town and Country
Appraisal Services, Inc., a Nevada corporation, (the Company”), pursuant to the
terms of that certain Share Exchange Agreement between Speedpal and the Company,
hereby represents to the Company that:




1.

The Securities which are being acquired by the undersigned are being acquired
for the undersigned's own account and for investment and not with a view to the
public resale or distribution thereof.




2.

The undersigned will not sell, transfer or otherwise dispose of the Securities
unless, in the opinion of the Company's counsel, such disposition conforms with
applicable securities laws requirements.




3.

The undersigned is aware that the Securities are “restricted securities” as that
term is defined in Rule 144 (the “Rule”) promulgated under the Securities Act of
1933, as amended (the “Act”).




4.

The undersigned acknowledges that the undersigned has had an opportunity to ask
questions of and receive answers from duly designated representatives of the
Company concerning the finances of the Company and the proposed business plan of
the Company.




5.

The undersigned acknowledges and understands that the Securities are
unregistered and must be held indefinitely unless they are subsequently
registered under the Act or an exemption from such registration is available.







6.

The undersigned further acknowledges that the undersigned is fully aware of the
applicable limitations on the resale of the Securities.  These restrictions for
the most part are set forth in Rule 144 (the “Rule”).  The Rule permits sales of
“restricted securities” upon compliance with the requirements of such Rule.  If
and when the Rule is available to the undersigned, the undersigned may make only
sales of the Securities in accordance with the terms and conditions of the rule
(which may limit the amount of Securities that may be sold).




7.

By reason of the undersigned's knowledge and experience in financial and
business matters in general, and investments in particular, the undersigned is
capable of evaluating the merits and risks of an investment by the undersigned
in the Securities.




8.

The undersigned is capable of bearing the economic risks of an investment in the
Securities.  The undersigned fully understands the speculative nature of the
Securities and the possibility of loss.




9.

The undersigned's present financial condition is such that the undersigned is
under no present or contemplated future need to dispose of any portion of the
Securities to satisfy any existing or contemplated undertaking, need, or
indebtedness.




10.

Any and all certificates representing the Securities, and any and all securities
issued in replacement thereof or in exchange therefor, shall bear the following
restrictive legend.








Exhibit 2.2

Page 1




--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
FOR THESE SHARES UNDER SUCH ACT OR AN OPINION OF THE COMPANY'S COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.




11.

The undersigned further agrees that the Company shall have the right to issue
stop-transfer instructions to its transfer agent until such time as sale is
permitted under Security Laws and acknowledges that the Company has informed the
undersigned of its intention to issue such instructions.




Very truly yours,







Date: ____________________

______________________________________

Signature




______________________________________

Print




______________________________________

Address




______________________________________

Social Security Number           

 





Page 2


